DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed August 30, 2022 have been fully considered but they are not persuasive. Claims 1, 3-11, & 13 are pending, wherein Claims 3, 6, 8-9, & 11 are withdrawn due to non-election and Claims 1, 4-5, 7, 10, & 13 are examined on the merits.

	Regarding the drawings, amended Fig. 1, and the associated amended section of the specification, describe an undisclosed embodiment including both hydrostatic storage device 7 and electric storage device 9, which contradicts the specification (e.g. see Paras. [0024] - [0026]) teaching that the type of storage depends on the type of primary drive 1.  Thus, Fig. 1 and the associated amended section of the specification introduce new matter.  

	The claims as amended have overcome the rejections under 35 U.S.C. 112(a) & 112(b).  

	Regarding Brinkman et al (8997476), Applicant has generally argued that Brinkman et al fail to disclose a system that includes an electric motor and an electronic storage device, or an electronic storage device that is configured to selectively store braking energy or decelerating energy when the at least one hydrostatic pump is operated as a motor and when the electric motor is operated as a generator as recited in amended claim 1.  Examiner respectfully disagrees.  In the passage cited (i.e. Column 3, Lines 19-30) Brinkman et al teach “It is contemplated that the power source 16 may alternatively embody a non-combustion source of power, if desired, such as a fuel cell, a power storage device (e.g., a battery), or another source known in the art” (emphasis Examiner’s), wherein an electric motor linked to a power storage device (e.g., a battery) for driving a hydrostatic drive (e.g. a pump) is well known in the art.  Brinkman et al further disclose “In some operating conditions, pump 116 may be selectively operated as a motor. More specifically, when the pressure of a flow of fluid provided to pump 116 by accumulator 126 and/or hydraulic cylinder 20 exceeds, for example, a demand associated with hydraulic motor 118, the elevated pressure of the fluid directed to pump 116 may function to drive pump 116 to rotate with or without assistance from power source 16. Under some circumstances, pump 116 may even be capable of imparting energy to power source 16, thereby improving an efficiency and/or capacity of power source 16” (emphasis Examiner’s).  

	Applicant’s remarks on Page 11 of the response regarding Rose (7296407) are persuasive, Rose no longer anticipates Claim 1 as amended.  The rejection of Claim 1 in view of Rose is withdrawn.  

Specification
The amendment filed August 30, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Fig. 1, as amended, and the paragraph on Page 6, Line 33 through Page 7, Line 6 of the specification, as amended, introduce new matter because they describe an undisclosed embodiment including both hydrostatic storage device 7 and electric storage device 9, which contradicts the specification (e.g. see Paras. [0024] - [0026] of the published application/ Page 5, Lines 16-29) teaching that the type of storage depends on the type of primary drive 1 (e.g. “In the case of the electric motor, the braking energy can be converted into electric energy by the pump that is operated as a motor and the electric motor that is operated as a generator and stored in an electric storage device”).
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification teaches the use of an electric storage device and a hydrostatic storage device as alternatives only (e.g. see Paras. [0024] - [0026] of the published application/Page 5, Lines 16-29).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 7, 10, & 13, as far as they are definite, are rejected under 35 U.S.C. 102(a)(1)&(a)(2) as being anticipated by Brinkman et al (8997476).
	Brinkman et al disclose: 
	1. A hydrostatic drive (e.g. Fig. 2) comprising: at least one hydrostatic pump (116) configured to supply at least one hydrostatic consumer (20); an electric motor (e.g. 16) configured to drive the hydrostatic drive; an electronic storage device operably connected to the electric motor; and an apparatus (50, 58) configured to recover at least a part of a braking energy or decelerating energy generated by the at least one hydrostatic consumer, the apparatus including an electronic control unit (58) configured to control the apparatus in a variable manner and in dependence upon at least one detected influencing variable (Column 17, Lines 48-53); wherein the electronic storage device configured to selectively store the braking energy or the decelerating energy when the at least one hydrostatic pump is operated as a motor and when the electric motor is operated as a generator (Column 3, Lines 19-30, Column 9, Lines 31-41; an electric motor linked to a power storage device (e.g., a battery) for driving a hydrostatic drive (e.g. a pump 116) is well known in the art, and thus is considered to be covered by this disclosure).  
	4. The hydrostatic drive further comprising: a temperature sensor and/or at least one pressure sensor (Column 17, Lines 48-53), wherein the at least one detected influencing variable includes at least one of a temperature of an operating fluid and/or a pressure of the operating fluid or pressures of operating fluids at one or more sites in a drive train of the hydrostatic drive.  
	7. Wherein: the at least one hydrostatic consumer includes work equipment (20), and the recovered braking energy is generated from mass inertia or from potential energy.  
	10. The hydrostatic drive according further comprising: a hydrostatic storage device (126) configured to store the braking energy or the decelerating energy.  
	13. Wherein: a first hydrostatic consumer (20) of the least one hydrostatic consumer is configured to generate the braking energy or the decelerating energy, and a second hydrostatic consumer (118) of the at least one hydrostatic consumer is supplied directly with the recovered braking energy or decelerating energy (e.g. via valves 79, 80, 82, 84, 86).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Brinkman et al (8997476) in view of Rose (7296407).
	Brinkman et al disclose a hydrostatic drive, as described above, but do not explicitly teach that the at least one hydrostatic consumer includes a traction motor configured as a pump to generate the braking energy or the decelerating energy.  
	Rose discloses a hydrostatic drive (e.g. Fig. 12) comprising: at least one hydrostatic pump (30) configured to supply at least one hydrostatic consumer (18); an apparatus (30, 44, 82) configured to recover at least a part of a braking energy or decelerating energy generated by the at least one hydrostatic consumer; and an electronic control unit (82) operably connected to the apparatus and configured to control the apparatus in a variable manner and in dependence upon at least one detected influencing variable (Column 5, Line 51 - Column 6, Line 3).  Wherein the at least one hydrostatic consumer includes a traction motor (30 via shaft 33) configured as a pump to generate the braking energy or the decelerating energy.  
	Brinkman et al and Rose all seek to recover energy from a consumer via a hydrostatic drive, thus it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Brinkman et al such that the at least one hydrostatic consumer includes a traction motor configured as a pump to generate the braking energy or the decelerating energy, as taught by Rose, for the purpose of recovering deceleration energy of a work machine.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patents 10927854 & 8909434 each anticipate amended Claim 1.  Additional references listed on form PTO-892 are cited for their relevance to the claimed invention and demonstration of the state of the art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LESLIE whose telephone number is (571)272-4819. The examiner can normally be reached M - F 8 am - 4-30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745
October 28, 2022